DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14,15,17,18 of U.S. Patent No. 10702319. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than the claims of the above identified patent.  All limitations recited in claims 1-4 of the instant application can be found in the claims of the above identified patent.  Thus, the claims above identified patent “anticipates” claims 1-4 of the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leibinger DE 10 2015 122800 (corresponds to US 2020261189) (cited by applicant).
With regard to claim 1, Leibinger discloses (see annotated figure below) a dental implant, comprising: a bone plate 2 having a planar portion and a contoured portion 3, the planar portion and the contoured portion 3 defining opposite ends of the bone plate; and a post 4, wherein one or more surfaces of the contoured portion 3 of the bone plate 2 are contoured relative to a selected outer surface of a bone of a facial skeleton (see figs. 8 and 9), and the contoured portion of the bone plate 2 is configured to be coupled to the selected outer surface of the bone of the facial skeleton.
[AltContent: arrow][AltContent: textbox (Planar portion)][AltContent: arrow][AltContent: textbox (Contoured portion)]            
    PNG
    media_image1.png
    250
    349
    media_image1.png
    Greyscale




With regard to claim 2, note that the bone plate is fabricated from titanium.  See paragraph 51 of corresponding US application.

With regard to claim 3, this claim recites how the surface of the bone is selected.  This is a method step that is not given patentable weight in this apparatus claim.  

With regard to claim 4, note that the bone plate 2 includes a plurality of through apertures 15,16 for fixing the dental implant to the facial skeleton.

With regard to claim 5, note that a post apex of the post 4 is coupled perpendicularly to a surface of the planar portion (see above annotated figure) of the bone plate 2, and is adapted to be positioned (capable of being positioned) within a vertical slot osteotomy.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Leibinger DE 10 2015 122800 in view of Lai et al 20150147720.
With regard to claim 6, Leibinger does not disclose at least a portion of the post being encapsulated with a collagen membrane.
Lai et al disclose a dental implant which may be coated with a layer (membrane) of collagen.  See paragraph 16.
It would have been obvious to one skilled in the art to encapsulate at least a portion of the post of the Leibinger implant, in view of the teaching of Lai et al that encapsulating a dental implant increases osseointegration and stability of the implant.  See paragraph 17 of Lai et al. 


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Leibinger DE 10 2015 122800.
Leibinger does not specifically disclose 7 a lateral angle of the bone plate, defined as an angle between a longitudinal axis of the bone plate and an axis of the contoured portion of the bone plate in a first plane, being between -60° and +60°, nor an anterior angle of the bone plate, defined as an angle between a longitudinal axis of the bone plate and an axis of the contoured portion of the bone plate in a second plane, being between -60° and +60°.  However, Leibinger clearly discloses the contoured portion 3 being angled relative to the longitudinal axis of the bone plate.  
It would have been obvious to one skilled in the art to form the angled contoured portion of Leibinger et al to have a lateral angle of the bone plate, defined as an angle between a longitudinal axis of the bone plate and an axis of the contoured portion of the bone plate in a first plane, being between -60° and +60°, or an anterior angle of the bone plate, defined as an angle between a longitudinal axis of the bone plate and an axis of the contoured portion of the bone plate in a second plane, being between -60° and +60°, if one wished to restore a particularly angled maxillofacial surface of a particular patient.  One skilled in the art would recognize that the contoured portion of Leibinger could be formed at any desired angle.


                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772